AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Offenses Committed On or After November 1, 1987)

            PETTER MAGNUS KARLSSON (3)                                 Case Number:        16CR1695-BEN

                                                                    JAMES D. HENDERSON
                                                                    Defendant's Attorney
USM Number                       60956298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)         1 of the Indictment

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                 Number(s)
                                  Conspiracy to Conduct Enterprise Affairs Through a Pattern of
18 USC 1962 (d)                                                                                                           1
                                  Racketeering Activity (RICO)




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -7- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

iZ!   Count(s)   REMAINING                                    are         dismissed on the motion of the United States.

      Assessment: $100.00 FORTHWITH.
IZI

D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                IZI Forfeiture pursuant to order filed             4/20/2018                     , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.



                                                                                                              '
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               PETTER MAGNUS KARLSSON (3)                                                  Judgment - Page 2 of7
     CASE NUMBER:             16CR1695-BEN

                                             UNSUPERVISED PROBATION
The defendant is hereby sentenced to unsupervised probation for a term of:
FIVE (5) YEARS.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.    IZI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)
8. The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.
10. The defendant must notify the court of any material change in their economic circumstances that might affect their ability
    to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               16CR1695-BEN
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   PETTER MAGNUS KARLSSON (3)                                                             Judgment - Page 3 of 7
 CASE NUMBER:                 16CR1695-BEN

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation orficer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                         16CR1695-BEN
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            PETTER MAGNUS KARLSSON (3)                                            Judgment - Page 4 of 7
CASE NUMBER:          16CR1695-BEN




                    SPECIAL CONDITIONS OF UNSUPERVISED SUPERVISION



             1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the
                United States illegally and report to the probation officer within 24 hours of any reentry into
                the United States; supervision waived upon deportation, exclusion, or voluntary departure.




                                                                                                16CR1695-BEN
       "'
                                                                                     ::,;,L:
                                                                                     ,.ii
 1                                                                               F 1I ..
                                                                                   1'-l/:,   •   C




 2                                                                             IAPR 20               PH   1,s.1
 3                                                                   Ab1trt~11l~~,ie1r~.
 4                                                                     ·W,,-L,
                                                                     \lf'{11        ~'itt·
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10      UNITED STATES OF AMERICA,                    Case No. 16crl695-BEN
11                        Plaintiff,                 ORDER OF CRIMINAL
12          v.                                       FORFEITURE
13      PETTER MAGNUS KARLSSON (3),
14                        Defendant.
15
1611        WHEREAS, in the Indictment in the above-captioned case, the United States
17 11 sought forfeiture of all right, title and interest in property of Defendant PETTER
18 I IMAGNUS KARLSSON (3) ("Defendant"), pursuant to Title 18, United States Code,
19 II Section 1963{a), as charged in the Indictment; and
2011        WHEREAS, on or about April 13, 2017, Defendant pied guilty before
2111 Magistrate Judge William V. Gallo to Count 1 of the Indictment, which plea included
22 11 consent to the forfeiture allegations of the Indictment, and an agreement to forfeit to•
23 11 the United States the amount of $139,834 as the amount of proceeds Defendant
24 11 personally received from the offense of Racketeering Conspiracy in violation of
251118 U.S.C. § 1962(d), which forfeiture shall be included and incorporated as part of
26 11 the judgment in this case; and
2711        WHEREAS, on July 10, 2017 this Court accepted the guilty plea ~fDefendant;
28 lland
        ...,,.




 1 11            WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 2 llagreement and guilty plea, the Court determined that $139,834 (U.S. dollars)
 3 11 represents the amount of proceeds that the Defendant personally obtained directly as
 4 II a result of the offense to which Defendant pled guilty, 18 U.S.C. § 1962{d), as
 5 11 charged in the Indictment; and
 6 II            WHEREAS, by virtue of said guilty plea and the Court's findings, the
 7 II United States is now entitled to an Order of Forfeiture in its favor against the
 8   II Defendant for the proceeds received by the Defendant in the amount of $139,834,
 9 llpursuant to 18 U.S.C. § 1963(a) and Rule 32.2(b) of the Federal Rules of Criminal
l0IIProcedure;and
11               WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
12 11 addendum, the United States has established          the   requisite nexus between the
13 II $139,834 forfeiture and the offense; and
14 11            WHEREAS, the Defendant has agreed that the provisions for the substitution
15 llof assets as provided in 21 U.S.C., § 853(p) exist and has agreed the United States
16 11 may take actions to collect the forfeiture; and
17 11            WHEREAS, Defendant has agreed that, provided he does not violate his
18 11 conditions of release and makes all court appearances such that the $100,000 cash
19 11 bond currently posted with the Court is not forfeited as part of the bond agreement,
20 11 the $100,000 will be paid directly to the United States as partial satisfaction of the
21 11 forfeiture obligation; and
22 11            WHEREAS, the United States, having submitted the Order herein to the
23 [I Defendant through his attorney of record, to review, and no objections having been
24 11 received;
25               Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
26               1.    Defendant PETTER MAGNUS KARLSSON (3) shall forfeit to the
27 IIUnited States the sum of$139,834 pursuant to 18 U.S.C. § 1963(a), representing the
28 11 amount of proceeds Defendant received from his offense of conviction, whi~h
                                                  - 2-                         16crl695
d            -,,




    1 11 forfeiture is in favor of the United States against Defendant PETTER MAGNUS
    2 II KARLSSON, with interest to accrue thereon in accordance with 18 U.S.C. § 3612(f)
    3 II and 28 U.S.C. § 1961.
    4                2.     Provided the Defendant does not violate his conditions of release and
    S II makes all court appearances such that the $100,000 cash bond currently posted with
    6 11 the Court is not forfeited as part of the bond agreement, the $100,000 shall be paid by
    7   11 the     Clerk of Court to the United States for application to the forfeiture.
    8 11             3.     This Court shall retain jurisdiction in the case for the purpose of
    9 11 enforcing the order of forfeiture and collecting and enforcing the forfeiture.
10 II                4.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
11 11 as to the Defendant at the time of sentencing and is part of the sentence and included
12 11 in the judgment.
13      II           5.     Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
14 lldiscovery to identify, locate, or dispose of directly forfeitable assets and substitute
15 11 assets against which this Order of Forfeiture may be enforced.
16 II                6.     The United States may, at any time, move pursuant to Rule 32.2(e) to
17 11 amend this Order of Forfeiture to substitute property having a value not to exceed
18 II $139,834 to satisfy the forfeiture in whole or in part.
19      11            7.    The United States may take any and all actions available to it to collect
20 11 and enforce the forfeiture.
21
22
23
24
25
26
27
28
                                                          -3-                               16crl695
